Citation Nr: 0018551	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right posterior thigh, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left lower abdomen, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from July 1944 to 
January 1946.  His awards and decorations include the Purple 
Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Boise Regional Office (RO) which denied 
ratings in excess of 10 percent for residuals of a gunshot 
wound to the right posterior thigh and abdomen.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran sustained a through-and-through gunshot wound 
to the right thigh from a .25 caliber bullet in service, 
resulting in no bone, nerve, or intraabdominal damage.  

3.  The residuals on the in-service gunshot wound consist of 
a nontender point of entry scar on the posterior right thigh 
and a tender, point of exit scar located just to the left of 
the symphysis pubis; no more than moderate disability of the 
affected muscles has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the right posterior thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5313 
(1999).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the abdomen have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5319 (1999).

3.  The criteria for assignment of a separate 10 percent 
disability rating (but no higher) for a tender scar of the 
abdomen have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on May 12, 
1945, he sustained a perforating, through-and-through gunshot 
wound to the right thigh from a .25 caliber rifle bullet.  
The point of entry of the bullet was the upper third of the 
posterior right thigh and the point of exit was just to the 
left of the symphysis pubis.  On hospitalization, physical 
examination showed no evidence of bone, bladder or rectal 
injury.  The wound was debrided and treated with Vaseline and 
sulfa.  On June 24, 1945, the veteran was transferred to a 
convalescent hospital where it was noted that his wounds were 
healing well.  On September 3, 1945, he was discharged to 
general duty.  The final diagnosis was perforating wound, .25 
caliber bullet, entrance posterior aspect of upper third of 
right thigh and exit just left of symphysis pubis, severe, 
incurred by enemy sniper fire near Balete Pass, Luzon, 
Philippine Islands.

At his January 1946 military separation medical examination, 
a two inch scar was noted on the veteran's right thigh and a 
three inch scar was noted on his abdomen.  No other pertinent 
complaints or abnormalities were recorded.  Physical 
examination revealed no musculoskeletal defects and the 
abdominal wall and viscera were normal.

By March 1946 rating decision, the RO granted service 
connection for scars of the right thigh and abdomen, 
residuals of a through and through gunshot wound.  An initial 
30 percent rating was assigned from January 30, 1946, under 
criteria then in effect.  

In March 1949, the veteran underwent VA medical examination 
at which he reported a slight aching in the lower abdomen 
region after horseback riding, as well as occasional acid 
indigestion.  Physical examination showed a well healed scar 
near the right gluteal fold of the thigh which was not 
adherent, irritated, or tender.  The examiner indicated that 
there were no other symptoms, either objectively or 
subjectively.  He also indicated that the veteran had perfect 
function of the right thigh and gluteal region with no 
evidence of atrophy or fatigability.  Also noted was a one 
and one half inch surgical scar in the left inguinal region 
which was not adherent, irritated or tender.  There was a 
slight depression with apparent slight fascial weakness but 
no other symptoms.  The examiner indicated that there were no 
symptoms of any disturbance of intraabdominal structures, 
including of the pelvis and abdomen.  There were no signs of 
muscular or fascial functional loss except slight localized 
light fascial reaction the left inguinal region.  

By March 1949 rating decision, the RO confirmed and continued 
the 30 percent rating for the residuals of the veteran's 
gunshot wound, under Diagnostic Code 5314. 

In August 1961, the veteran again underwent VA medical 
examination.  He reported that he had received a gunshot 
wound to the right thigh in the Philippines and that, to his 
knowledge, no bones had been fractured.  He also indicated 
that he had no particular problems referable to the gunshot 
wound, with the possible exception that the point of egress 
was slightly tender.  Physical examination showed a soft oval 
scar just beneath the junction of the buttock and thigh of 
the right leg.  The scar was nontender and well healed.  The 
exit wound scar was located just to the left of the pubis.  
It was slightly depressed, well healed, and appeared to be 
slightly tender on palpation.  X-ray examination of the 
pelvis showed no evidence of fracture, dislocation, or joint 
pathology.  The diagnosis was gunshot wound, residual scars, 
right thigh and abdomen.  

By September 1961 rating decision, the RO assigned a 10 
percent rating for residuals of a gunshot entrance wound to 
the right thigh under Diagnostic Code 5313.  In addition, the 
RO assigned a separate 10 percent rating for residuals of a 
gunshot exit wound to the abdomen under Diagnostic Code 5319.  

In January 1998, the veteran submitted a claim for an 
increased rating for his service connected gunshot wound 
residuals.  Upon receipt of his claim, the RO contacted the 
Boise VA Medical Center (VAMC) and requested treatment 
records pertaining to the veteran since January 1997.  In 
March 1998, the VAMC responded that the veteran had received 
no treatment for his service-connected disabilities during 
the period in question.

In April 1998, the veteran underwent VA medical examination 
at which he reported a history of a gunshot wound to the 
right thigh in service.  He indicated that he had worked in a 
saw mill until 1984, after which time he retired.  The 
veteran denied current pain in the area of his scars, but 
indicated that his hips and legs gave out on him when he 
walked and did chores.  Physical examination revealed that a 
bruit over both the right and left femoral pulses could not 
be felt.  No pedal pulses were felt.  Elevation of the lower 
extremities followed by dependency revealed a delayed venous 
filling of about 20 to 25 seconds indicating arterial 
vascular insufficiency.  The examiner indicated that these 
findings regarding the veteran's circulation were not related 
to the gunshot wound of the thigh region.  The diagnosis was 
gunshot wound scars, right posterior thigh and pubic region.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  
Notwithstanding the foregoing, VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and is evaluated accordingly.  
38 C.F.R. § 4.56 (1999).  In considering the residuals of 
such injuries, it is essential to trace the medical-
industrial history of the disabled person from the original 
injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the 
effect of, treatment over past periods, and the course of the 
recovery to date.  38 C.F.R. § 4.41 (1999).  Evaluation 
includes consideration of resulting impairment to the 
muscles, bones, joints and/or nerves, as well as the deeper 
structures and residual symptomatic scarring.  See 38 C.F.R. 
§§ 4.44, 4.45, 4.56, 4.59 (1999).

Moderate disability of muscles is typified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability 
(loss of power, weakness, lowered threshold of fatigue, pain, 
impairment of coordination and uncertainty of movement), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56.

Moderately severe disability of muscles is typified by a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence should show hospitalization for a prolonged 
period for treatment of the wound and consistent complaints 
of cardinal signs and symptoms of muscle disability and (if 
present) evidence of inability to keep up with work 
requirements.  Objective findings will include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with the sound side.  Tests of strength 
and endurance compared with sound side should demonstrate 
positive evidence of impairment.  Id.

Severe disability of muscles is typified by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, or intermuscular binding and scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and (if present) evidence 
of inability to keep up with work requirements.  Objective 
findings will include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side should indicate severe impairment of 
function.  If present, the following are also signs of severe 
muscle disability:  X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and enduration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.

The veteran's residuals of a gunshot wound to the right thigh 
has been rated by the RO under the criteria for impairment of 
Muscle Group XIII.  38 C.F.R. § 4.73, Diagnostic Code 5313.  
The functions affected by this muscle group include extension 
of the hip and flexion of the knee; outward and inward 
rotation of flexed knee; synchronizing simultaneous flexion 
of the hip and knee and extension of the hip and knee.  The 
currently assigned 10 percent rating reflects a moderate 
disability.  The next highest evaluation available under 
Diagnostic Code 5313 is a 30 percent evaluation, which is 
assigned for a moderately severe disability.

The residuals of a gunshot wound to the abdomen are currently 
evaluated under Diagnostic Code 5319.  Under these criteria, 
a 10 percent disability rating contemplates moderate 
disability of Muscle Group XIX.  A 30 percent disability 
rating contemplates moderately severe disability.  This 
muscle group provides support and compression of the 
abdominal wall and lower thorax; flexion and lateral motions 
of the spine; and synergists in strong downward movements of 
the arm.  

III.  Analysis

After careful review of the evidence of record, the Board 
concludes that the criteria for ratings in excess of 10 
percent for the residuals of a gunshot wound to the right 
posterior thigh and abdomen have not been met.

In that regard, it is noted that there the veteran's current 
gunshot wound residuals to the right thigh and abdomen do not 
meet the requirements for a moderately severe injury under 38 
C.F.R. § 4.56 based on either the nature of the original 
wound or current symptomatology.  There is no evidence of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles which would show a moderately severe 
disability; nor is there evidence of ragged, depressed and 
adherent scars, loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area which would indicate a 
severe disability.  In sum, the evidence does not show 
impairment of muscle function sufficient to warrant an 
evaluation based on moderately severe or severe muscle injury 
under either Diagnostic Codes 5313 or 5319.  In fact, the 
post service medical evidence of record, including the recent 
VA medical examination in April 1998, indicates that 
residuals of the veteran's gunshot wound consist only of 
scars on the right thigh and abdomen, with no other 
impairment resulting solely from the gunshot wound injury.

While the Board notes that aortic iliac occlusion was shown 
on most recent VA medical examination, this condition has 
been disassociated from the veteran's service-connected 
gunshot wound residuals.  As set forth above, symptoms 
produced by separate, nonservice-connected conditions may not 
be considered in the evaluation of service-connected 
disability.  38 C.F.R. 4.14.  

In reaching this decision, the Board has considered the 
possibility of assigning increased ratings for functional 
impairment, but concludes that increased ratings are not 
warranted given that there is no evidence of loss of range of 
motion, deficits in motor strength, atrophy, or any 
indication that the veteran's right thigh or abdomen 
disability plays an appreciable role in hindering his ability 
to ambulate, climb, bend, stoop, squat, and the like.  38 
C.F.R. §§ 4.40, 4,45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has also considered whether separate compensable 
ratings are warranted for the veteran's right thigh and 
abdomen scars.  The recent medical evidence of record shows 
no indication that the right thigh scar is productive of any 
symptoms such as tenderness on objective demonstration, 
inflammation, edema, keloid formation, functional loss, etc.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999).  As this scar does not appear to be symptomatic, a 
separate compensable rating under Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994), is therefore not warranted.  

However, on most recent VA medical examination in April 1998, 
the scar on the veteran's pubic area was noted to be slightly 
tender.  This symptomatology does not overlap with the 
symptomatology associated with the muscle damage upon which 
the 10 percent rating above is based.  38 C.F.R. § 4.56(b).  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds the criteria for a separate 10 percent rating 
under Diagnostic Code 7804 for a symptomatic scar of the 
abdomen have been met.  Esteban, 6 Vet. App. at 261-62.

This is the maximum schedular rating assignable for scars, 
notwithstanding scars which limit function of the body part 
that they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
In this case, there is no evidence of record of functional 
impairment due to the veteran's abdomen scar.  Thus, as the 
maximum schedular evaluation for a painful scar has been 
assigned, an evaluation in excess of 10 percent is not 
warranted for the abdominal scar, in and of itself.

With regard to 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
disabilities.  Accordingly, the Board will not consider 
referral for consideration of an extra-schedular rating.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for residuals of a gunshot 
wound to the right posterior thigh is denied.

A rating in excess of 10 percent for residuals of a gunshot 
wound to the left lower abdomen is denied.  

A separate 10 percent rating for a gunshot exit wound scar of 
the abdomen is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

